
	
		II
		111th CONGRESS
		1st Session
		S. 1583
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2009
			Mr. Rockefeller (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  new markets tax credit through 2014, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets Tax Credit Extension Act
			 of 2009.
		2.Extension of new
			 markets tax credit
			(a)Extension
				(1)In
			 generalSubparagraph (F) of section 45D(f)(1) of the Internal
			 Revenue Code of 1986 is amended by striking 2009 and inserting
			 each of 2009 through 2014.
				(2)Conforming
			 amendmentSection 45D(f)(3) of such Code is amended by striking
			 2014 and inserting 2021.
				(b)Inflation
			 adjustmentSubsection (f) of section 45D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any calendar year beginning after 2009,
				the dollar amount in paragraph (1)(F) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding
				ruleIf a dollar amount in paragraph (1)(F), as increased under
				subparagraph (A), is not a multiple of $1,000,000, such amount shall be rounded
				to the nearest multiple of
				$1,000,000.
						.
			(c)Alternative
			 minimum tax reliefSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by redesignating clauses (v) through (viii)
			 as clauses (vi) through (ix), respectively, and
				(2)by inserting after clause (iv) the
			 following new clause:
					
						(v)the credit
				determined under section 45D to the extent that such credit is attributable to
				a qualified equity investment which is designated as such under subsection
				(b)(1)(C) of such section pursuant to an allocation of the new markets tax
				credit limitation for calendar years 2009 through
				2014,
						.
				(d)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
				(2)Subsection
			 (c)The amendments made by
			 subsection (c) shall apply to credits determined under section 45D of the
			 Internal Revenue Code of 1986 in taxable years ending after the date of the
			 enactment of this Act and to carrybacks of such credits.
				
